Citation Nr: 1439817	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot/lower leg disorder, claimed as bilateral shin splints.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After review of the file, the Board has expanded the original claim for service connection for bilateral shin splints to encompass any potential disability of the feet or legs.  Although the Veteran's original claim did specifically refer to bilateral shin splints, her subsequently contentions have consistently referred to symptoms of both the feet and lower legs.  Therefore, the issue has been recharacterized to more accurately reflect her contentions.

The issue of an increased rating for service-connected headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of documented in-service complaints, and the Veteran's contentions, the Board finds that the evidence of record warrants a VA examination to determine the etiology of the claimed feet/lower leg disability.  McLendon v. Nicholson, 20 Vet. App. 79.  The Board notes that the September 2010 Statement of the Case references a September 2010 VA examination as evidence, however, the examination only pertains to the Veteran's service-connected headaches.

In addition, there is some uncertainty as to the availability of Service Treatment Records (STRs).  The file contains a February 2013 Formal Finding of Unavailability of STRs in regard to alleged treatment received at several bases identified by the Veteran.  However, the Veteran subsequently reported treatment at Fort Jackson, South Carolina, which was not identified as a potential source in the Formal Finding.  Although a substantive number of treatment records are associated with the file, it is unclear if all available records from Fort Jackson have been received.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that she identify any other treatment that she is receiving for her bilateral shin splints or any other disability of the feet and lower legs, and request that she forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to ensure that all available Service Treatment Records are associated with the file, to include records of treatment received at Fort Jackson, South Carolina.  Document any steps taken and any potential negative responses in the file.

3.  Once all of the available records have been associated with the claims folder, schedule the Veteran for a VA examination with an examiner of appropriate expertise, in order to determine the etiology of any currently diagnosed foot/lower leg disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any bilateral foot/lower leg disability during the appellate period, to include bilateral shin splints.  The appellate period encompasses any time after the Veteran's October 2009 claim.

If possible, the examiner should provide a specific diagnosis for any current lower leg or foot disability, or any leg or lower foot disability diagnosed since October 2009.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lower leg or foot disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and relevant VA and private post-service treatment records.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



